COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Andres Torres v. The State of Texas

Appellate case number:      01-18-01074-CR

Trial court case number:    1538219

Trial court:                337th District Court of Harris County

       On July 2, 2019, we abated the appeal and remanded the case to the trial court
based on appointed counsel’s failure to file a brief. See TEX. R. APP. P. 38.8(b).
Appellant’s appointed counsel has filed a motion to lift the abatement and has submitted
a brief on appellant’s behalf. Accordingly, we grant the motion, withdraw our July 2,
2019 abatement order, and REINSTATE this case on the Court’s active docket.
Appellant’s brief is filed as of July 22, 2019.

      The State’s brief is due no later than 30 days from the date of this order. See TEX.
R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually     Acting for the Court

Date: __July 25, 2019____